Citation Nr: 1121224	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-02 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from September 1971 to July 1975.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the RO.  


FINDING OF FACT

A left foot disorder, diagnosed primarily as onychomycosis and arthritis of the left 1st metatarsophalangeal joint, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.


CONCLUSION OF LAW

A left foot disorder, diagnosed primarily as onychomycosis and arthritis of the left 1st metatarsophalangeal joint, is not the result of disease or injury incurred in or aggravated by service, nor may arthritis of the left 1st metatarsophalangeal joint be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for a left foot disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In October 2008, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and also set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records and records reflecting his VA treatment after service from October to November 2008.  In February 2009, VA also examined the Veteran to determine the nature and etiology of any left foot disorder found to be present.  The VA examination report shows that the examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Facts and Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations, notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he has a left foot disorder, as the result of a crush injury in service.  He states that a roller on a gangplank in service fell from a Navy ship and rolled over both his feet.  He reports that he has had left foot problems since that time and that service connection is, therefore, warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to report what he experienced in service.  For example, he is competent to report that he sustained a left foot injury in service and that he has had chronic residual disability since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Such a report is not inherently incredible.   As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

In this case, the report of the Veteran's September 1971 service entrance examination shows that his feet were normal when he entered service.  Although he was treated for a one week history of athletes' foot in November 1971, there were no findings of a chronic, identifiable left foot disorder, including the residuals of a crush injury.  Indeed, during the remaining 31/2 years of service, there were no complaints or clinical findings of a left foot disorder of any kind. 

A left foot disorder, diagnosed primarily as onychomycosis and arthritis of the left first metatarsophalangeal joint, was first manifested during VA treatment in October and November 2008.  Despite those findings, there was no objective evidence that either of those disorders were in any way related to service.  Nevertheless, in February 2009, VA examined the Veteran to determine the nature and etiology of any left foot disorder found to be present.  

The VA examiner noted that the Veteran had been treated for a fungal infection of the feet in service, i.e., athletes' foot, and that during the VA examination, he demonstrated onychomycosis.  Despite the fact that onychomycosis was also a fungal infection, the VA examiner noted that onychomycosis was a disorder of the nails, rather than a skin disorder like athlete's foot.  He noted that athlete's foot was not a precursor or cause of a fungal infection of the nails.  In addition to onychomycosis, the examiner found that the Veteran had arthritis of the left 1st metatarsophalangeal joint.  However, the examiner found no evidence of that disorder in service or evidence of an injury associated with the development of that disorder.  He stated that arthritis of the left 1st metatarsophalangeal joint was consistent with a disorder found in the general population and that if it had been present since service, he would have expected the Veteran to have reported it, rather than waiting for a period of 30 years.  Therefore, he found it less likely than not that the Veteran's left foot disorder, diagnosed as onychomycosis and arthritis of the left 1st metatarsophalangeal joint, was related to service.  No objective evidence to the contrary has been associated with the claims folder.  Indeed, the only evidence to the contrary remains the Veteran's lay assertions, which, without corroborating evidence, are not sufficient to rebut the conclusion that the Veteran's left foot disorder had its onset many years after service and is unrelated thereto.

In sum, the Veteran did not have a chronic, identifiable left foot disorder in service, and the preponderance of the evidence is against a finding that the post-service left foot disorder is in any way related to service.  As such, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a left foot disorder is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



ORDER

Entitlement to service connection for a left foot disorder is denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


